The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b).  A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schäfer, EP 2 664 302 A2, which discloses a prosthetic device 1 for augmenting dexterous reach and sensing of a user (Figure 12; machine translation: paragraphs 0025, 0041, 0044), the device comprising a proximal socket 7d for receiving a hand and natural digits (paragraphs 0034, 0041); distal extenders in the form of phalanges 52a, 52b, 53a, 53b for extending reach and tactile sensitivity of the natural digits (paragraph 0041); and articulation to provide motion of the phalanges (paragraphs 0003, 0025).  Sensing elements 16a, 16b are connected to feedback elements 12a, 12b via wiring or cables 13a, 13b (paragraphs 0011+, 0041) for physical extension of electrical sensing of the natural digits (abstract; paragraphs 0007, 0025, 0041).  Manipulation of an arm or hand to effect motions of phalanges was quite common in the art at the effective filing date of the instant invention and would have been immediately obvious in order to controllably impart motor movements for grasping a pen or selectively touching a screen (paragraphs 0003, 0021).
The ranges set forth in present claim 4 are quite broad and would have been obvious to the ordinary practitioner in order to accommodate a range of activities and abilities among a diversity of patients.  Regarding claims 6-7, harnesses, straps, suspension sleeves, and the like were likewise well-known (subclass 623/63 of the U.S. patent classification system; subgroups A61F 2002/7837, 7862 of the cooperative patent classification system) and would have been obvious in order to meet the needs and preferences of certain amputees.  Regarding claim 9, at least portions of the prosthesis (Figure 12) are capable (MPEP § 2114) of being cleaned with a liquid antibiotic soap, whether or not such was the intent.  Values within the ranges of instant claims 10-12 would have been directly obvious, if not inherent, from the typical dimensions of a human hand.  The further limitations of other dependent claims are readily apparent (MPEP § 707) from the passages cited above.
Claims 1-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Fick, US 3,535,711, which illustrates a proximal attachment portion 2 configured to receive the hand and natural digits of a user (Figures 1 and 3; column 2, line 2), a distal digital extender portion 1 configured to extend the reach and the tactile sensitivity of the natural digits (Figure 2; abstract), an articulation to provide motion of the distal portion via manipulation of the proximal portion (column 2, lines 11-26), sensing elements 3 (Figure 2; column 2, lines 48-55), feedback elements 5 (Figure 3; column 3, lines 4-18), and conduits 14 (Figure 6; column 3, line 72, to column 4, line 7) for physical extension of sensory capabilities of the natural digits (column 1, lines 28-40 and 53-56; column 4, lines 54-57).  Regarding claim 2, the sensory “system may be hydraulic, electrical or mechanical in nature” (column 4, lines 46-48).  Regarding claims 6-7, various attachment mechanisms involving sleeves and the like are evident from Figure 1 (MPEP § 2125).  Regarding claim 9, some embodiments are adapted to high temperature and/or nuclear environments (column 4, lines 21-26) and are thus capable of being sterilized.  Regarding claim 10, values within the range of 1 to 24 inches would have been inherent from Figure 1 and the purpose of the system.  The further limitations of other dependent claims are readily apparent (MPEP § 707) from the passages and drawings cited above.
Claims 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fick, US 3,535,711.  Regarding claim 8, an embodiment being in the form of a medical device would have been obvious from the fact that the “anthropomorphic machine” is capable of enhancing a user’s strength (column 2, lines 1-4), including that of a physically impaired person.  Regarding claims 11-12, values within the specified ranges would have been immediately obvious from Figures 1-2 and typical dimensions of grippers and mechanical hands.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 4,302,138:			drawings; abstract.
Applicant’s remarks have been considered but are deemed moot in view of the new grounds of rejection, necessitated by the added limitations on the proximal attachment portion and the distal digital extender portion as now claimed.  Therefore, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774